            Case 1:20-cv-01910-DLC Document 1 Filed 03/03/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BESS ADLER,

                               Plaintiff,                     Docket No. 1:20-cv-1910

        - against -                                           JURY TRIAL DEMANDED


 SUSSEX PUBLISHERS, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Bess Adler (“Adler” or “Plaintiff”) by and through her undersigned counsel, as

and for her Complaint against Defendant Sussex Publishers, LLC (“Sussex Publishers” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a Rikers Island correction officer mediating, owned and registered by

Adler, a New York based professional photographer. Accordingly, Adler seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:20-cv-01910-DLC Document 1 Filed 03/03/20 Page 2 of 5




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Adler is a professional photographer in the business of licensing her photographs

to print and online media for a fee having a usual place of business at 236 Huron Street,

Brooklyn, New York 11222.

       6.      Upon information and belief, Sussex Publishers is a foreign limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business at 115 East 23rd Street, 9th Floor, New York, New York 10010. Upon information and

belief, Sussex Publishers is registered with the New York State Department of Corporations to

do business in New York. At all times material hereto, Sussex Publishers has owned and

operated a Website at the URL: www.PsychologyToday.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Adler photographed a Rikers Island correction officer mediating (the

“Photograph”). A true and correct copy of the Photograph are attached hereto as Exhibit A.

       8.      Adler is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-076-659.

       B.      Defendant’s Infringing Activities

       10.     Sussex Publishers ran the Photograph on the Website and allow others to share it

via Facebook. See: https://www.psychologytoday.com/us/basics/burnout/2. Screenshots of the
           Case 1:20-cv-01910-DLC Document 1 Filed 03/03/20 Page 3 of 5




Photograph on the Website and the ability to share the Photograph via Facebook is attached

hereto as Exhibit B.

        11.     Sussex Publishers did not license the Photograph from Plaintiff for its Website,

nor did Sussex Publishers have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Sussex Publishers infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Sussex Publishers is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Sussex

Publishers have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:20-cv-01910-DLC Document 1 Filed 03/03/20 Page 4 of 5




       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Sussex Publishers be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 3, 2020
                                                               LIEBOWITZ LAW FIRM, PLLC
Case 1:20-cv-01910-DLC Document 1 Filed 03/03/20 Page 5 of 5




                                      By: /s/Richard Liebowitz
                                           Richard P. Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Bess Adler
